DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-36 are pending and under examination.


Objections to Specification maintained 
The objections to the specification are maintained. The disclosure is objected to because there is no description for Figs 5 and 6 in the Brief Description of the Figures.


35 USC § 103(a) rejections maintained 
The rejection of claims 16-28 and new claims 30-36 under 35 U.S.C. 103 as being unpatentable over Safholm et al (Clin Cancer Res 14:6556-6563, 2008) and Andersson et al (US 2014/0206623, published 24 July 2014)  in view of Hoey et al (US 2018/0244783, published 30 August 2018) and Ribas et al (Science, 359:1350-1355, 2018) are maintained.
	Safholm discloses that a Wnt-5a-derived hexapeptide (Foxy-5, formyl MDGCEL) inhibited breast cancer metastasis (page 6560; Figs. 4, 5).
	Andersson teaches the administration of Wnt-5a-derived peptides to treat cancer (paragraphs 3, 11-20, 24-28, 54-61). Andersson discloses that previous studies have shown that Wnt5a is downregulated in colorectal and breast cancer ( paragraph 7).paragraph 7)
	Neither Safholm nor Andersson disclose one or more checkpoint inhibitors for use in treatment of colon cancer, colorectal cancer or breast cancer.
	Hooey teaches the treatment of cancer, including breast cancer, with a Wnt pathway inhibitor in combination with an immune checkpoint inhibitor  including pembrolizumab or ipilimumab (paragraphs 14-26, 40-45, 55, 56, 129, 350). Hooey disclose that the Wnt pathway inhibitor and the immunotherapeutic agent treat cancer by increasing CD8+ cytolytic T-cell activity (paragraph 114). 
One of ordinary skill in the art would have been motivated to apply Hooey’s teaching for the treatment of cancer, including breast cancer, with a Wnt pathway inhibitor in combination with an immune checkpoint inhibitor  including pembrolizumab or ipilimumab to Safholm and Andersson’s method of treating cancer with Foxy-5 because both Hooey and Safholm teach treating breast cancer. The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Safholm and Andersson’s method of treating cancer with Foxy-5 with Hooey’s teaching for the treatment of cancer, including breast cancer, with a Wnt pathway inhibitor in combination with an immune checkpoint inhibitor because the prior art teaches that both are useful for the treatment of breast cancer. Furthermore, it is well within the level of one of ordinary skill in the art to determine optimum concentrations of reactants. See In re Kronig, 190 USPQ 425. Thus, it would have been obvious to reduce the dosage of checkpoint inhibitor as compared to the dosage used when not administering WNT5A simultaneously or sequentially. Furthermore, it would have been obvious to substitute Safholm and Andersson’s Foxy-5 for Hooey’s Wnt pathway inhibitor to have a method for treating breast cancer with Foxy-5  and a checkpoint inhibitor because Foxy-5 and the Wnt pathway inhibitor were useful for the same purpose, treating breast cancer.
 In addition, Ribas disclose that checkpoint inhibitor antibodies have been successfully used for several cancers (page 2, 2nd paragraph to page 5, 3rd paragraph). Ribas disclose that immune checkpoint blocking antibodies are actively being investigated in combination with other agents (page 8, 3rd paragraph). Thus, it would have been obvious to combine Hooey’s teaching for the treatment of cancer with an immune checkpoint inhibitor with Safholm and Andersson’s method of treating cancer with Foxy-5 because Ribas discloses the advantages of using checkpoint inhibitor antibodies in treating cancer. 

Applicant argues that Foxy5 (formylated derivative of SEQ ID NO. 2) efficiently downregulates expression of immune checkpoints on tumor cells which allows those cells to be killed more efficiently by cytotoxic T cells. See, e.g., Examples 3-4 and Figures 3-6 of the application as filed. Applicant argues that because this effect is reflected in the present claims and could not have been predicted by the prior art, the claims should be patentable over the prior art.
	Applicant’s arguments have been considered but are not persuasive.  Applicant appears to argue that the treatment of breast cancer cells with the combination of Foxy5 and pembrolizumab exhibited unexpected results.
	However, claims 16-26 are drawn to a WNT5A peptide and a checkpoint inhibitor not a method of treating cancer comprising administering a WNT5A peptide and a checkpoint inhibitor. MPEP 2145  states 
 However, where the claims are not limited to a particular use, and where the prior art provides other motivation to select a particular species or subgenus, a showing of a new use may not be sufficient to confer patentability. See Dillon, 919 F.2d at 692, 16 USPQ2d at 1900-01. Accordingly, each case should be evaluated individually based on the totality of the circumstances. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) ("the record establish [ed] such a strong case of obviousness" that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007) ("given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion" of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Office personnel should not evaluate rebuttal evidence for its "knockdown" value against the prima facie case, Piasecki, 745 F.2d at 1473, 223 USPQ at 788, or summarily dismiss it as not compelling or insufficient. If the evidence is deemed insufficient to rebut the prima facie case of obviousness, Office personnel should specifically set forth the facts and reasoning that justify this conclusion. See MPEP § 716 - § 716.10 for additional information pertaining to the evaluation of rebuttal evidence submitted under 37 CFR 1.132.

	The WNT5A peptide and a checkpoint inhibitor may be used to treat other diseases besides colorectal and breast cancer

Furthermore, the specification discloses that formyl-
Met-Asp-Gly-Cys-Glu-Leu (Foxy-5) and pembrolizumab had a greater cytolytic effect on breast cancer cells than either compound alone. The specification discloses that the non-formulated Met-Asp-Gly-Cys-Glu-Leu peptide was not as effective as the formylated peptide. However, the claims recite a variety of WNT inhibitors, including derivates of a WNT5A peptide comprising XADGXBEL (SEQ ID NO.2), which given that the specification does not specifically define what a derivative of a WNT5A peptide comprising XADGXBEL includes would encompass an enormous number of WNT5A peptides. Thus, the claims are not commensurate in scope to the unexpected results cited by Applicant, the treatment of breast cancer with Foxy-5 and pembrolizumab.

MPEP 716.02(d) states
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).

The claims encompass numerous WNT5A peptides and checkpoint inhibitors and are not limited to breast cancer. However, the specification only discloses that formyl-Met-Asp-Gly-Cys-Glu-Leu (Foxy-5) and pembrolizumab had a greater cytolytic effect on breast cancer cells than either compound alone. Thus, the results described by Applicants are not commensurate in scope with the breadth of the claims as currently presented.  
In addition, given that combination chemotherapy usually results in a greater effect on tumor growth than either chemotherapeutic agent alone it is not clear whether the treatment of breast cancer cells with Foxy-5 and pembrolizumab, as shown in Figures 3-6  were unexpected. A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness). MPEP § 2145.
It is not clear that the results from Examples 3-4 and Figures 3-6 of the application concerning the treatment of breast cancer cells with Foxy-5 and pembrolizumab as filed were unexpected. 


NEW REJECTIONS: Based on the Amendments

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-36 are rejected under 35 U.S.C. 103 as being unpatentable over Safholm et al (Clin Cancer Res 14:6556-6563, 2008) and Andersson et al (US 2014/0206623, published 24 July 2014, cited previously)  in view of Hoey et al (US 2018/0244783, published 30 August 2018, , cited previously) and Ribas et al (Science, 359:1350-1355, 2018, cited previously) in further view of Topalian et al (NEJM, 366:2443-2454, 2012), Taube et al (Clin Cancer Res, 20:5064-5074, 2014, October) and Brahmer et al (J Clin Oncol, 28:3167-3175, 2010).
	Safholm discloses that a Wnt-5a-derived hexapeptide (Foxy-5, formyl MDGCEL) inhibited breast cancer metastasis (page 6560; Figs. 4, 5).
	Andersson teaches the administration of Wnt-5a-derived peptides to treat cancer (paragraphs 3, 11-20, 24-28, 54-61). Andersson discloses that previous studies have shown that Wnt5a is downregulated in colorectal and breast cancer ( paragraph 7).p
Neither Safholm nor Andersson disclose one or more checkpoint inhibitors for use in treatment of colon cancer, colorectal cancer or breast cancer.
	Hooey teaches the treatment of cancer, including breast cancer, with a Wnt pathway inhibitor in combination with an immune checkpoint inhibitor  including pembrolizumab or ipilimumab (paragraphs 14-26, 40-45, 55, 56, 129, 350). Hooey disclose that the Wnt pathway inhibitor and the immunotherapeutic agent treat cancer by increasing CD8+ cytolytic T-cell activity (paragraph 114). 
One of ordinary skill in the art would have been motivated to apply Hooey’s teaching for the treatment of cancer, including breast cancer, with a Wnt pathway inhibitor in combination with an immune checkpoint inhibitor  including pembrolizumab or ipilimumab to Safholm and Andersson’s method of treating cancer with Foxy-5 because both Hooey and Safholm teach treating breast cancer. The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Safholm and Andersson’s method of treating cancer with Foxy-5 with Hooey’s teaching for the treatment of cancer, including breast cancer, with a Wnt pathway inhibitor in combination with an immune checkpoint inhibitor because the prior art teaches that both are useful for the treatment of breast cancer. Furthermore, it is well within the level of one of ordinary skill in the art to determine optimum concentrations of reactants. See In re Kronig, 190 USPQ 425. Thus, it would have been obvious to reduce the dosage of checkpoint inhibitor as compared to the dosage used when not administering WNT5A simultaneously or sequentially. Furthermore, it would have been obvious to substitute Safholm and Andersson’s Foxy-5 for Hooey’s Wnt pathway inhibitor to have a method for treating breast cancer with Foxy-5  and a checkpoint inhibitor because Foxy-5 and the Wnt pathway inhibitor were useful for the same purpose, treating breast cancer.
 In addition, Ribas disclose that checkpoint inhibitor antibodies have been successfully used for several cancers (page 2, 2nd paragraph to page 5, 3rd paragraph). Ribas disclose that immune checkpoint blocking antibodies are actively being investigated in combination with other agents (page 8, 3rd paragraph). Thus, it would have been obvious to combine Hooey’s teaching for the treatment of cancer with an immune checkpoint inhibitor with Safholm and Andersson’s method of treating cancer with Foxy-5 because Ribas discloses the advantages of using checkpoint inhibitor antibodies in treating cancer.
	Neither Safholm, Andersson, Hooey nor Ribas specifically disclose  identifying a patient as having a colon, colorectal or breast cancer tumor that has upregulated
expression of CTLA-4, PD-L1and/or CD47.	 
Topalian disclose that there is a relationship between clinical response to anti-PD-1 antibody nivolumab and expression of PD-L1 on tumor cells in cancer (page 7, 
Topalian disclose that 36% of patients whose tumors expressed PD-L1 on their surface responded to treatment with nivolumab while none of patients with PD-L1 negative tumors responded to treatment with nivolumab (page 7,  6th paragraph). 
Taube disclose that response to anti-PD-1 antibodies correlated with expression of PD-L1 on tumor cells (page 7, 2nd and 3rd paragraph). 
	Brahmer disclose the treatment of cancer patients with anti-PD-1 antibodies (page 3169).  Brahmer further disclose that expression of B7-H1 (PD-L1) correlated with the likelihood of response (page 3170, 2nd column).  
	One of ordinary skill in the art would have been motivated to apply Topalian, Taube and Brahmer treatment of cancer expressing PD-L1 with anti-PD-1 antibodies to Safholm, Andersson, Hooey and Ribas’s method for treating breast cancer with Foxy-5  and a checkpoint inhibitor because Topalian, Taube and Brahmer disclose that treatment results with anti-PD-1 antibodies correlates with PD-L1 expression. It would have been prima facie obvious to combine Safholm, Andersson, Hooey and Ribas’s method for treating breast cancer with Foxy-5  and a checkpoint inhibitor with Topalian, Taube and Brahmer treatment of cancer expressing PD-L1 with anti-PD-1 antibodies to have a method comprising identifying a patient as having a colon, colorectal or breast cancer tumor that has upregulated expression of PD-L1 and administering Foxy-5  and a checkpoint inhibitor.










Summary
Claims 16-36 stand rejected 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642